 



Exhibit 10.4
AMENDMENT NO. 2 TO EMPLOYMENT AGREEMENT
     This Amendment No. 2 is dated as of January 31, 2006, by and between Dan
Gladney (the “Executive”) and Compex Technologies, Inc. (fka Rehabilicare Inc.
and hereafter the “Company”)
     WHEREAS, Company and Executive are parties to that certain employment
agreement dated as of August 12, 2002 as amended February 3, 2003(the
“Employment Agreement”); and
     WHEREAS, Company and Executive agree that the Employment Agreement
incorrectly allows the Company to terminate the employment agreement and avoid
severance pay, and that the intention of the parties was that the employment
agreement, and the employment of Executive, not be terminated except in
accordance with the termination provisions contained in the Employment
Agreement.
     NOW, THEREFORE, in consideration of the foregoing recitals, and for other
good and valuable consideration, the receipt and adequacy of which is hereby
acknowledged, the parties agree as follows:
     1. The introductory paragraph of Section 9(f) of the Employment Agreement
is hereby amended in its entirety to read as follows:
     (f) Severance Payment after Change in Control. In lieu of any payments due
Executive for periods subsequent to the date of termination of Executive’s
employment becomes effective pursuant to Section 9(e) or otherwise, in the event
the Executive’s employment is terminated after a Change of Control (x) by the
Company pursuant to clause (ii) or (iv) of Section 9(a), (y) by the Executive
pursuant to clause (v) of Section 9(a) prior to March 15 of the year following
the year in which the change of Control occurs, or (z) by the Executive within
60 days after a Change of Control pursuant clause (v) or (vi) of Section 9(a),
the Company shall:
     2. Section 9(f)(iv) (which was incorrectly number 9(f)(vi) in the
Employment Agreement) is hereby amended to read in its entirety as follows:
(iv) either (a) pay Executive a cash payment, in lump sum, in an amount equal to
the greater of (x) Executive’s salary at the date of such termination, or (y)
Executive’s salary at the date of consummation of the Change of Control, in the
event the Executive’s employment is terminated after a Change of Control by the
Executive pursuant to clause (vi) of Section 9(a); or (b) pay Executive a cash
payment, in lump sum, in an amount equal to two (2) times the greater of (x)
Executive’s salary at the date of such termination, or (y) Executive’s salary at
the date of consummation of the Change of Control, in the event the Executive’s
employment is terminated after a Change of Control by the Company pursuant to
clause (ii) or (iv) of Section 9(a) or by the Executive pursuant to clause
(v) of Section 9(a);
     3. A new Section 9(g) of the Employment Agreement is hereby added to read
in its entirety as follows:
     (g) Payment in Connection with Merger. Notwithstanding Sections 9(e) and
9(f) above, if (i) the Agreement and Plan of Merger (the “Merger Agreement”) by
and among the Company, Encore Medical Corporation and Encore-Snow Acquisition
Corp. (collectively, “Encore”) is approved by the shareholders of the Company,
and (ii) Encore confirms to the Company that the Company has fulfilled all
conditions to closing of the merger pursuant to the Merger Agreement, or will
waive any such conditions, a “Change of Control” shall be deemed to have
occurred and the Executive shall be entitled to resign at any time after such
events and until 60 days after consummation of such merger and (x) receive the
benefits set forth in Section 9(f), including the benefits provided in
Section 9(f)(iv)(b) rather than the benefits set forth in 9(f)(iv)(a), and (y) a
“Change of Control” shall be deemed to have occurred with respect to all stock
options of the Company held by Executive and all shares of restricted stock held
by the Executive and all such options and restricted stock shall be exercisable
and vested, and (y) Executive shall be

1



--------------------------------------------------------------------------------



 



entitled to retain, in addition to the benefits set forth in Section 9(f) his
laptop computer provided by the Company.
     4. The Executive acknowledges that he has received $151,165 as a bonus for
the six months ended December 31, 2005 and that such payment is an offset
against any payment to which he might be entitled under Section 9(e)(v) or
Section 9(f)(iii) (mislabeled 9(f)(v)) of the Employment Agreement for the
fiscal year ending June 30, 2006.
     IN WITNESS WHEREOF, the parties have signed this amendment as of the date
first above written.

                  COMPANY:       EXECUTIVE:     Compex Technologies, Inc.      
     
 
               
By
  /s/ SCOTT YOUNGSTROM
 
      /s/ DAN GLADNEY
 
    Its Chief Financial Officer       Dan Gladney    

2